DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., (US 20110213231; hereinafter Hall) in view of Trerotola (US 6213976) and Diep et al., (US 20140194716; hereinafter Diep).
Regarding claim 1, Hall discloses (Figures 3E-3G) a catheter comprising an elongated catheter body (16) having proximal and distal ends and a basket-shaped electrode assembly (10) at the distal end of the catheter body (16), the basket-shaped electrode assembly (10) comprising a plurality of spines (11), formed of a framework, connected at their proximal and distal ends, each spine (11) comprising a plurality of electrodes (12), wherein the basket- shaped electrode assembly (10) has an expanded arrangement having a length and a diameter in which the spines (11) bow radially outward and a collapsed arrangement in which the spines (11) are arranged generally along a longitudinal axis of the catheter body (16), ([0041]-[0042], [0049]).
Hall fails to disclose that the spines are formed of an internal framework which forms a flexible core for each spine, the internal framework is prestrained prior to the attachment of the plurality of electrodes to each of the plurality of spines, the internal framework having an unconstrained diameter greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less than an unconstrained length of the expanded arrangement of the basket-shaped electrode assembly. However, Trerotola teaches (Figures 2-3) a catheter (10) comprising a basket- shaped assembly having an expanded 
Furthermore, the limitation “the internal framework is prestrained prior to the attachment of the plurality of electrodes to each of the plurality of spines, wherein the internal framework, prior to the attachment of the plurality of electrodes, having an unconstrained diameter greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly 
Hall in view of Trerotola fails to teach that the spines further comprise a nonconductive covering. However, Diep teaches (Figures 1 and 7) spines (14) that comprise a nonconductive covering (26), ([0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall in view of Trerotola to include the nonconductive covering taught by Diep because the modification would provide a covering for the splines (Diep, [0065]) to protect them and increase durability and safety. 

Regarding claims 2 and 3, Hall further discloses (Figure 17) that the framework is monolithic, formed from a cut tube of material and comprises a shape memory material ([0081]-[0082]). 
Regarding claim 6, Hall further discloses (Figures 3E-3G) that the expanded arrangement of the basket-shaped electrode assembly has an approximately spherical configuration ([0049]).
Regarding claim 7, the modified device includes the spline configuration taught by Trerotola, wherein the diameter of the prestrained framework (resting position) is less than the 
Regarding claim 8, Hall further discloses (Figures 3E-3G) that the expanded arrangement of the basket-shaped electrode assembly has an approximately elliptical configuration ([0049]).
Regarding claim 9, Hall in view of Trerotola and Diep teaches the catheter of claim 1, but fails to teach that the ratio of the diameter of the prestrained framework to the length of the prestrained framework is in the range of approximately 2:1 to 8:10. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall in view of Trerotola and Diep such that the ratio of the diameter of the prestrained framework to the length of the prestrained framework is in the range of approximately 2:1 to 8:10 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 10, Hall discloses (Figures 3E-3G) a framework for a basket-shaped electrode assembly (10), comprising a framework having a plurality of flexible cores for spines (11) of the basket-shaped electrode assembly (10), ([0041]-[0042], [0049]). Hall fails to disclose that the framework of the plurality of flexible cores is prestrained prior to the attachment of electrodes to each of the plurality of flexible cores to form the spines of the basket-shaped electrode assembly, the framework having an unconstrained diameter greater than an unconstrained diameter of an expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less than an unconstrained length of an expanded arrangement of the basket-shaped electrode assembly. However, Trerotola teaches (Figures 2-3) a framework for a basket-shaped assembly (basket assembly at distal end of catheter 10), (Col. 4, lines 20-29 and 47-62), comprising a 
Furthermore, the limitation “the framework of the plurality of flexible cores is prestrained prior to the attachment of electrodes to each of the plurality of flexible cores to form the spines of the basket-shaped electrode assembly, the framework having, prior to attachment of the plurality of electrodes, an unconstrained diameter greater than an unconstrained diameter of an expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less than an unconstrained length of an expanded arrangement of the basket-shaped electrode assembly” is a product-by-process limitation. MPEP § 2113, under the heading “Product-By-Process Claims Are Not Limited To The Manipulations Of The Recited Steps, Only The Structure Implied By The 
Hall in view of Trerotola fails to teach that the spines further comprise a nonconductive covering. However, Diep teaches (Figures 1 and 7) spines (14) that comprise a nonconductive covering (26), ([0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall in view of Trerotola to include the nonconductive covering taught by Diep because the modification would provide a covering for the splines (Diep, [0065]) to protect them and increase durability and safety. 
Furthermore, Hall in view of Trerotola and Diep teaches that an unconstrained diameter of the framework is greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and an unconstrained length is less than an unconstrained length 
Regarding claim 11, the modified device includes the spline configuration taught by Trerotola, wherein the prestrained diameter of the framework (resting position) is less than the prestrained length of the framework (resting position), (Col. 4, line 47 – Col. 5, line 50; Col. 6, lines 3-49).
Regarding claim 12, Hall in view of Trerotola and Diep teaches the framework of claim 10, but fails to teach that the ratio of the diameter of the prestrained framework to the length of the prestrained framework is in the range of approximately 2:1 to 8:10. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall in view of Trerotola and Diep such that the ratio of the diameter of the prestrained framework to the length of the prestrained framework is in the range of approximately 2:1 to 8:10 .
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the combination of cited references does not teach the limitations “the internal framework is prestrained prior to the attachment of the plurality of electrodes to each of the plurality of spines, wherein the internal framework, prior to the attachment of the plurality of electrodes, having an unconstrained diameter greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less than an unconstrained length of the expanded arrangement of the basket-shaped electrode assembly” and “the framework of the plurality of flexible cores is prestrained prior to the attachment of electrodes to each of the plurality of flexible cores to form the spines of the basket-shaped electrode assembly, the framework having, prior to attachment of the plurality of electrodes, an unconstrained diameter greater than an unconstrained diameter of an expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less than an unconstrained length of an expanded arrangement of the basket-shaped electrode assembly”, Examiner respectfully disagrees. 
The limitation “the internal framework is prestrained prior to the attachment of the plurality of electrodes to each of the plurality of spines, wherein the internal framework, prior to the attachment of the plurality of electrodes, having an unconstrained diameter greater than an unconstrained diameter of the expanded arrangement of the basket-shaped electrode assembly and 
Similarly, the limitation “the framework of the plurality of flexible cores is prestrained prior to the attachment of electrodes to each of the plurality of flexible cores to form the spines of the basket-shaped electrode assembly, the framework having, prior to attachment of the plurality of electrodes, an unconstrained diameter greater than an unconstrained diameter of an expanded arrangement of the basket-shaped electrode assembly and an unconstrained length less than an unconstrained length of an expanded arrangement of the basket-shaped electrode assembly” is a product-by-process limitation. MPEP § 2113, under the heading “Product-By-Process Claims Are . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794